          Case 2:19-cv-00976-GMN-NJK Document 24 Filed 04/03/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9
10                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
11

12

13   Faith Brown, an individual,                       Case No: 2:19-cv-00976-GMN-NJK

14         Plaintiff,

15         v.                                          Joint Status Report Regarding
                                                       Settlement and Dismissal
16   Robert L. Wilkie, Secretary of Veterans
     Affairs,
17
           Defendant.
18

19

20         The parties reached a tentative settlement at the second round of the ENE on

21 January 2, 2020. See ECF No. 22.

22         By January 17, 2020, Defendant’s counsel received the necessary approvals and sent

23 a settlement agreement to Plaintiff’s counsel. For payment of a settlement amount from the

24 government’s Judgment Fund, Defendant’s counsel must submit to the Judgment Fund a

25 signed settlement agreement, along with other forms and information including payment

26 method (such as Electronic Funds Transfer information for the payee bank account).

27         The Court held a telephonic status conference on February 3, 2020, and directed the

28 parties to file a stipulated dismissal with prejudice by April 3, 2020. See ECF No. 23.
            Case 2:19-cv-00976-GMN-NJK Document 24 Filed 04/03/20 Page 2 of 2



 1           On February 4, 2020, Defendant’s counsel sent an email to Plaintiff’s counsel to
 2   follow up on obtaining the signed settlement agreement.
 3           Plaintiff’s counsel had some trouble obtaining the signed settlement agreement from
 4   Plaintiff.
 5           On March 23, 2020, Plaintiff’s counsel provided Defendant’s counsel with the
 6   settlement agreement signed by the Plaintiff. Later that week, Defendant’s counsel
 7   submitted the signed settlement agreement and other necessary forms (with payee bank
 8   information) to the Judgment Fund. Defendant’s counsel sent a message to the Judgment
 9   Fund inquiring about estimated processing time, given current work-load and any impacts
10   from the Coronavirus health crisis. As of the present filing, Defendant’s counsel had not yet
11   received a reply from the Judgment Fund.
12           Upon the Judgment Fund’s payment of the settlement amount to Plaintiff’s
13   counsel’s client-trust account, the parties will sign and file a stipulation for dismissal with
14   prejudice.
15           Accordingly, the parties request that the Court order in the next 45 days the filing of
16   a stipulation for dismissal with prejudice or, if one cannot be filed, a new status report
17   concerning the matter.
18           Dated this 3rd day of April 2020.
19    GUINNESS LAW FIRM                                  NICHOLAS A. TRUTANICH
                                                         United States Attorney
20
      /s/ Guinness Ohazuruike_________
21    GUINNESS OHAZURUIKE                                /s/ Patrick Rose_____
      6845 W. Charleston Boulevard, #A                   PATRICK A. ROSE
22    Las Vegas, Nevada 89117                            Assistant United States Attorney
23    Attorney for Plaintiff                             Attorneys for the United States
24

25                                                IT IS SO ORDERED:
26
                                                  UNITED STATES MAGISTRATE JUDGE
27
                                                          4/6/2020
                                                  DATED: _____________________________
28


                                                     2
